DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Various examples with respect to adaptive infrared (IR) projection control for depth estimation in computer vision are described” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the broadly claimed “enabling the light projector when the one or more image sensors are reading a portion of the image where the ROI is located responsive to the predefined region within the ROI performing a first action, and disabling the light projector when the one or more image sensors are reading the portion of the image where the ROI is located responsive to the predefined region within the ROI performing a second action different from the first action” are not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention since the claimed invention is directed to ANY predefined region within ANY ROI performing ANY first action and ANY second action, while the specification ONLY describes the predefined region within the ROI being “a human eye within the human face”, the first action being “the eye being closed or blinked”, and the second action being “the eye being opened”. The specification does not provide any description OTHER THAN enabling or disabling an IR projector responsive to a human eye within a human face being closed/blinked or opened, while the claimed invention is directed to enabling or disabling an IR projector responsive to ALL POSSIBLE predefined regions within ALL POSSIBLE ROIs performing ALL POSSIBLE first action or second action. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” “[A] description that merely renders the invention obvious does not satisfy the requirement.” See Ariad, 598 F.3d at 1352. Therefore, the non-provisional specification is not commensurate with the full scope of the claims. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this raise doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.

Dependent claims 8-9 are rejected for the same reasons based on their dependency to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 20190279398).

As to claim 1, Bai discloses a method (FIG. 8), comprising: 
receiving data of an image based on sensing by one or more image sensors (FIG. 8, step 024; see [0104]; see FIG. 36 and [0069], image capturing device(s) 20); 
detecting a region of interest (ROI) in the image (FIG. 8, step 025; see [0101]-[0102], determine a face (i.e. ROI) in the image); and 
adaptively controlling a light projector with respect to projecting light toward the ROI (FIG. 8, step 023; see [0154] and [0232]-[0235], adaptively controlling laser projector 30 for projecting light toward the face; see FIG. 36, laser projector 30).

As to claim 2, Bai further discloses wherein the receiving of the data of the image comprises receiving data of an infrared (IR) image, a red-green-blue (RGB) image or a depth map (see [0069], [0104]).

As to claim 4, Bai discloses an apparatus (FIG. 36), comprising: 
a processor or control circuit (FIG. 36, processor 40, controller 50) which, during operation, performs operations comprising:
receiving data of an image based on sensing by one or more image sensors (FIG. 8, step 024; see [0104]; see FIG. 36 and [0069], image capturing device(s) 20); 
detecting a region of interest (ROI) in the image (FIG. 8, step 025; see [0101]-[0102], determine a face (i.e. ROI) in the image); and 
adaptively controlling a light projector with respect to projecting light toward the ROI (FIG. 8, step 023; see [0154] and [0232]-[0235], adaptively controlling laser projector 30 for projecting light toward the face; see FIG. 36, laser projector 30).

As to claim 5, Bai further discloses wherein the receiving of the data of the image comprises receiving data of an infrared (IR) image, a red-green-blue (RGB) image or a depth map (see [0069], [0104]).

As to claim 7, Bai discloses a method (FIG. 8), comprising: 
receiving data of an image based on sensing by one or more image sensors (FIG. 8, step 024; see [0104]; see FIG. 36 and [0069], image capturing device(s) 20);  
detecting a region of interest (ROI) in the image (FIG. 8, step 025; see [0101]-[0102], determine a face [i.e. ROI] in the image); and 
adaptively controlling a light projector with respect to projecting light toward the ROI based on a predefined region within the ROI (FIG. 8, step 023; see [0154] and [0232]-[0235], adaptively controlling laser projector 30 for projecting light toward the face based on the human eyes [i.e. predefined region within the ROI]; see FIG. 36, laser projector 30) by: 
enabling the light projector when the one or more image sensors are reading a portion of the image where the ROI is located responsive to the predefined region within the ROI performing a first action (FIG. 11, steps 030-031), and 
disabling the light projector when the one or more image sensors are reading the portion of the image where the ROI is located responsive to the predefined region within the ROI performing a second action different from the first action (FIG. 8, step 023; see [0153]-[0154], the laser projector 30 is controlled to turn off, when the projection distance is less than a safety distance threshold … the energy density received by the human eyes is still greater than the safety threshold. Thus, the laser projector 30 may be temporarily turned off).

As to claim 8, Bai further discloses wherein the receiving of the data of the image comprises receiving data of an infrared (IR) image, a red-green-blue (RGB) image or a depth map (see [0069], [0104]).

As to claim 9, Bai further discloses wherein: 
the detecting of the ROI in the image comprises detecting a face in the image (FIG. 8, step 025; see [0101]-[0102], determine a face (i.e. ROI) in the image), and 
the predefined region within the ROI comprises an eye (see [0079], the preset feature region may be the distance between the eyes of the user; see also [0088]).

Allowable Subject Matter
Claims 3, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482